Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on January 7, 2022.
3.	Claims 27-38 are pending in this application.
4.	Claims 27, 37and 38 have been amended.
Allowable Subject Matter
5.	Claims 27-38 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 27 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the combination of the following features:
	“obtaining, using the augmented reality device, a real image of a physical structure corresponding to at least part of: (1) the anatomical body part or the at least part of the patient's body, and (2) a medical device; 
outputting augmentation information using the output unit of the augmented reality device based on a result of registering the patient image with the geometric model, the augmentation information including at least a part of the geometric model or at least part of the patient image, overlaid on at least part of the real image acquired using the augmented reality device, 
wherein the output unit of the augmented reality device includes a display for displaying the augmentation information, 
wherein the augmented reality device includes a head- mounted distance measurement unit having a light source for emitting measurement light onto the physical structure to measure aAttorney Docket No.: ZT482-19116 Response to 10/7/2021 Final Office Actiondistance between the augmented reality device and the physical structure, 
and wherein at least the part of the geometric model or at least part of the patient image describing at least part of the anatomical body part is registered, based on the measured distance between the augmented reality device and the physical structure, with the real image acquired using the augmented reality device; and 
determining, based on at least the part of the geometric model or at least part of the patient image describing at least part of the anatomical body part being registered with the real image of the physical structure, control data for controlling the medical device for changing the position of the physical structure to comply with a position of the physical structure defined by the augmentation information”, along with all the other limitations as recited in claim 27(Please refer to Non-final rejection dated 10/07/2021).
Independent claims 37 and 38 recites a non-transitory computer-readable medium and a medical system for generating augmentation information relating to a medical image comprising similar limitations, therefore, they are allowed for the same reasons.
Dependent claims 28-36 are allowed by virtue of their dependency to independent claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482    


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482